United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2191
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
John William Ploetz,                     *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: June 7, 2001
                                Filed: June 12, 2001
                                    ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       John William Ploetz pleaded guilty to one count of wire fraud and one count of
engaging in monetary transactions in criminally derived property. At sentencing, the
district court1 imposed enhancements based upon the value of funds, Ploetz’s
knowledge that the funds were proceeds of an illegal activity, and Ploetz’s abuse of a
position of trust; the court also granted Ploetz’s departure motion based upon his
diminished mental capacity. The court sentenced Ploetz to concurrent terms of 24


      1
        The HONORABLE JOHN R. TUNHEIM, United States District Judge for the
District of Minnesota.
months imprisonment and three years supervised release on each count, and ordered
him to pay $203,097 in restitution. On appeal, Ploetz challenges each of the
enhancements, the extent of the court’s departure, and the denial of his motion for
departure based on post-offense rehabilitation; he also challenges the enhancements
under Apprendi v. New Jersey, 530 U.S. 466 (2000).

       Having carefully reviewed the record, we conclude the district court did not err
in imposing each enhancement, for the reasons stated by the district court; further, we
do not review the extent of the departure granted or the discretionary decision to deny
a departure for post-offense rehabilitation. See United States v. Dutcher, 8 F.3d 11, 12
(8th Cir. 1993); United States v. Correa, 167 F.3d 414, 417 (8th Cir. 1999). We also
reject Ploetz’s Apprendi challenge, as imposition of the enhancements did not result in
a sentence exceeding the statutory maximum authorized for his crimes. See United
States v. Aguayo-Delgado, 220 F.3d 926, 933 (8th Cir.), cert. denied, 121 S. Ct. 600
(2000).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-